SOMEBYILLE, J.
— The deed of trust, executed by the complainant and her husband, on the 21st of April, 1860, to O. H. Prince, as trustee, was, under the repeated decisions of this court, void and of no legal validity, as against the wife. The debt secured was that of the husband, and the property conveyed was the statutory separate estate of the wife. Her property was not legally subject to be thus encumbered, and neither Prince, the trustee, nor E. B. Yaughn, the beneficiary, acquired any rights under it, cognizable in either a court of law or of equity — Bibb v. Pope, 43 Ala. 190; Denechaud v. Berry, 48 Ala. 591; Thomas & Co. v. Rembert’s Adm’r, 53 Ala. 561.
The provisions of the constitution and statutes, creating this character of estate, have been construed to prohibit its conveyance, where it is done in payment or satisfaction of the husband’s debt, even by absolute deed,; and although the deed is executed jointly by husband and wife, and is properly attested, or acknowledged before an officer, as required in such eases by the statute.— Weil & Bro. v. Pope et al., 53 Ala. 585.
There are, however, some just limitations upon this prohibitory principle. Where the debt secured by mortgage is given for the purchase-money of lands conveyed to the wife, the conveyance is binding. — Strong and Wife v. Waddell, 56 *568Ala. 471: Or where there are covenants of warranty in such conveyance, though void against the wife, they are so far valid against the husband as to pass his life estate in his wife’s lands, in the event of his surviving her. — Chapman et al. v. Abrahams, 61 Ala. 108. Or where a conveyance is made, or contract entered into, in the exercise of some express power conferred on the wife by statute, or in the exercise of an implied power necessary and proper in carrying out such express power. — Beeton v. Lellick, 48 Ala. 226. Or where the legal title of the wife’s property is in the husband’s name, with a mere secret equity in the wife, a . bona fide purchaser for value, without notice of such equity, may obtain a good title. — Holly v. Flournoy, 54 Ala. 99.
In this case, the title of all the lands in controversy was originally in the complainant, Mrs. Prince, except the tract of 160 acres purchased from Glover by her husband, John H. Prince, October 23, 1849. The deed to the latter was made directly to him, without words of recital or conveyance, sufficient to put one on inquiry as to the interest claimed by the wife.
It is not argued that E. B. Vaughan, the beneficiary of the deed of trust made to O. H. Prince, is a bona fide purchaser for value, in as much as his claim, secured by this conveyance, was a pre-existent debt, and not one created on a cotemporaneous consideration. — Alexander v. Caldwell, 55 Ala. 517.
Nor could this defense be set up by the ’ appellee Ryall, unless his vendors, the administrators of E. B. Vaughn, could successfully do so. He was a purchaser at a judicial sale made under order of the Probate Court, and the doctrine of caveat emptor applied to him. — Fore, Adm’r, v. McKenzie, 58 Ala. 115.
These considerations authorize a distinction to be made between these lands. So far as concerns that portion of them which complainant acquired by devise from her father, John E. Boddie, there is little difficulty in reaching a proper conclusion. The legal title of these lands was in her. All the parties dealing with them, as mortgagees or vendees, are presumed to be advised, and are charged with a knowledge of their status and ownership. As asserted by Lord Mansfield, in Keech v. Hall, Doug. 22: “ Whoever wants to be secure when he takes a lease, (makes a purchase), should inquire after and examine the title deeds.” The mortgage of these lands was a nullity, and the attempted conveyance of them by deed passed no title to the administrators of E. B. Vaughn.
*569The 160 acre tract purchased from Glover stands on a different basis. The title of this was in John H. Prince, and not in his wife. The administrators of Yaughn had no knowledge or information of Mrs. Prince’s latent equity. They knew no facts which could possibly awaken their inquiry. In purchasing it, they parted with value, in giving up and cancelling the $10,000 note due by John H. Prince and his sureties to their intestate, to say nothing of the nominal consideration of the twenty-five dollars paid at the time to complainant.
The Chancellor correctly found that the vendees of this tract were bona fide purchasers for value without notice of the defect in title. They must, therefore, be protected as such.
It has been insisted with earnestness, in this case, that this was a compromise of a doubtful claim between complainant and the administrators of Yaughn, and on this account the deed ought to be sustained in its entire integrity. We do not think this view of the case assists the matter. It is very .true, that the law greatly favors the compromise of doubtful rights or demands, and such a compromise, when made bona fide, is a sufficient legal consideration for a contract or promise, even though it subsequently appears that the demand or claim was unfounded. And such is the case, whether a suit is pending or not . — Allen and Wife v. Prater, 30 Ala. 458; Wyatt v. Evins, 52 Ala. 285; Sims v. Lee, MSS. Dec. T. 1880.
But, when a claim is absolutely and clearly unsustainable, at law or equity, its compromise constitutes. no sufficient legal consideration. — 1 Addison on Contr. § 14, note 1 ; Savings Bank v. Concord, 15 N. H. 119. It is said that, at the time this compromise was effected, this court had not announced its conclusion holding such mortgages to be void, and that it presented a grave matter of doubt among members of the legal profession. The facts, however, were undisputed, and the only doubt was as to the laxo. The statutes on this subject were then as fully promulgated as now. Every one was required to know their proper construction, and neither ignorance nor doubt was any excuse. — Ignorantia facti excusat; ignorantia juris non excusat. — Pel. Leg. Max. p. 100.
In the case of Sims v. Lee (MSS. Dec. T. 1880), a compromise was sustained, involving a tract of land in which the wife claimed an equity, based on the alleged conversion of a portion of her statutory separate estate by the husband, the title having been taken in his name. The fact of such conversion, or investment, was there controverted. The com*570promise was based on doubts entertained of a fact, not of tbe law, nor was it a mixed doubt of fact and law.
The decree of the Chancellor, dismissing complainant’s bill is reversed, and the case is remanded for further proceedings in accordance with this opinion.